DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action in response to the claimed amendment filed on September 20, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
After further reviewed Applicant’s argument, consistent with the original specification, in light of the combination of Paulk and Pelkomen, it is conceivable that the combination of Paulk and Pelkomen causes presentation of the data visualization in a user interface on a first client device; receive, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface; and cause a server to push the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays. The independent claims 1, 11 and 16 recite “causing a server to push, the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays”. It is unclear as what the applicant meant by the abovementioned claimed language. The limitation “thereby causing presentation of the data visualization on the one or more displays” is a statement or a conclusion. It does not add any meaningful limitation. The original specification fig.20A-23, pars. [0291]-[0299], states that “obtaining search results corresponding to a search query, wherein search results corresponding to a search query provided using a search bar; generating a data visualization from the search results, , generate data visualization from the search results, pushing the generated data visualization to a registered display of a display device, push data visualization to display in response to a user selecting group using assignment control element, wherein the pushing of the data visualization is based on the registered display being assigned to the group, the pushing can be in response to receiving from a display management device, a user selection of a GUI control element in a search interface presenting at least some of the search results, the pushing causing presentation of the generated data visualization on the registered display, the pushing can be to synchronize the registered display with a reference data visualization presented on a display management device, the pushing can be based on the registered display being configured to mirror data visualizations presented on a display management device, and the pushing can be to a web page presented on the registered display. Applicant is advised to amend the claims in order to be consistent with the original disclosure.
Claims 2-10, 12-15 and 17-20 are rejected for incorporating the deficiency of their respective base claims by dependency.
Therefore the 35 USC 103 rejection set forth in the last office action has hereby sustained.

PROPOSED CLAIMED AMENDMENT
1. (Proposed amended) A computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device; receiving, from a graphical interface element of the user interface, an assignment of the data visualization of analytics data to one or more displays controlled by one or more second client devices and represented on the user interface based on a display configuration setting;
registering each display of the one or more displays based on receiving a request from a corresponding one of the one or more second client devices, the registering including creating a display profile for the display, wherein the assignment is based on a display configuration setting in the display profile; and 
responsive to the assignment, pushing the generated data visualization to the registered display of a display device, wherein the pushing of the data visualization is based on the registered display being assigned to the one or more displays; and wherein pushing is based on the registered display being configured to mirror data visualizations presented on a display management device 

3. (Proposed Canceled). 


11. (Proposed amended) A system comprising:
one or more processors; and
computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device; receiving, from a graphical interface element of the user interface, an assignment of the data visualization of analytics data to one or more displays controlled by one or more second client devices and represented on the user interface based on a display configuration setting;
registering each display of the one or more displays based on receiving a request from a corresponding one of the one or more second client devices, the registering including creating a display profile for the display, wherein the assignment is based on a display configuration setting in the display profile; and 
responsive to the assignment, pushing the generated data visualization to the registered display of a display device, wherein the pushing of the data visualization is based on the registered display being assigned to the one or more displays; and wherein pushing is based on the registered display being configured to mirror data visualizations presented on a display management device 

13. (Proposed Cancelled).
16. (Proposed amended) One or more non-transitory computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization of analytics data to one or more displays controlled by one or more second client devices and represented on the user interface based on a display configuration setting;
registering each display of the one or more displays based on receiving a request from a corresponding one of the one or more second client devices, the registering including creating a display profile for the display, wherein the assignment is based on a display configuration setting in the display profile; and 
responsive to the assignment, pushing the generated data visualization to the registered display of a display device, wherein the pushing of the data visualization is based on the registered display being assigned to the one or more displays; and wherein pushing is based on the registered display being configured to mirror data visualizations presented on a display management device 
.
18. (Proposed Canceled).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 11 and 16 recite “causing a server to push, the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays”. It is unclear as what the applicant meant by the abovementioned claimed language. The limitation “thereby causing presentation of the data visualization on the one or more displays” is a statement or a conclusion. It does not add any meaningful limitation. The original specification fig.20A-23, pars. [0291]-[0299], states that “obtaining search results corresponding to a search query, wherein search results corresponding to a search query provided using a search bar; generating a data visualization from the search results, , generate data visualization from the search results, pushing the generated data visualization to a registered display of a display device, push data visualization to display in response to a user selecting group using assignment control element, wherein the pushing of the data visualization is based on the registered display being assigned to the group, the pushing can be in response to receiving from a display management device, a user selection of a GUI control element in a search interface presenting at least some of the search results, the pushing causing presentation of the generated data visualization on the registered display, the pushing can be to synchronize the registered display with a reference data visualization presented on a display management device, the pushing can be based on the registered display being configured to mirror data visualizations presented on a display management device, and the pushing can be to a web page presented on the registered display. Applicant is advised to amend the claims in order to be consistent with the original disclosure.
Claims 2-10, 12-15 and 17-20 are rejected for incorporating the deficiency of their respective base claims by dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulk et al., (hereafter “Paulk”) US 2010/0325076 in view of Pelkomen et al., (hereinafter “Pelkomen”) article entitled to “Gorilla-a fast, scalable, in memory time series database” and Belvin et al., (hereinafter “Belvin”) US 20110001686.
As to claim 1, Paulk discloses a computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query (see [0005]m [0023] and [0037], retrieving data associated with the one or more visualizations from one or more database upon receiving a request for one or more visualizations from a client, wherein the retrieving data is analogous to search result);
causing presentation of the data visualization in a user interface (see [0006], the knowledge visualization system to customize the format of the visualization and/or the information presented in the visualization, which allows a greater user control and flexibility regarding the content and presentation of the visualization); and
responsive to the assignment, pushing, by a server, the data visualization to the one or more displays using a server push, the pushing causing presentation of the data visualization on the one or more displays (see [0005], ([0023] and [0037], pushing the visualization data to the respective clients for presentation as a visualization to the clients’ display).
However, Paulk does not explicitly disclose the claimed “each event of the events comprising a time stamp and a portion of machine data”.
On the other hand, Pelkomen discloses the claimed each event of the events comprising a time stamp and a portion of machine data (see fig.2 and page 1819, having a series of events, wherein each event is associated with timestamp).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Paulk to associated a time stamp to each event in the conventional manner as disclosed by Pelkomen in order to optimize for remaining highly available for writes and reads, even in the face of failures, at the expense of possibly dropping small amounts of data on the write path, thereby improving query efficiency.
Neither Paulk nor Pelkomen discloses the claimed receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface.
Meanwhile, Belvin discloses claimed receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface (see fig.4, [00.35]-[0036] receiving a selection of one or more of the contents displaying devices to push content from the content pushing device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combined system of Paulk and Pelkomen to have received an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface in order to select which remote content-displaying device is to receive and display the content since one or more remote content-displaying devices are represented on the display of content-pushing device.

As to claim 2, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the graphical interface element comprises selectable options that trigger assigning the data visualization to corresponding registered displays or corresponding groups of registered displays (see [0020], [0042], transmitting the visualization data to one or more client to be presented in one or more visualizations and displaying multiple visualizations based upon the visualization data received from server using common data access interface).


As to claim 3, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, further comprising registering each display of the one or more displays based on receiving a request from a corresponding one of the one or more second client devices, the registering including creating a display profile for the display, wherein the assignment is based on a display configuration setting in the display profile (see [0056], transmitting, to the first client and second client, the modified visualization data).

As to claim 4, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the graphical interface element comprises a list of options, each option being selectable to cause the assignment of the data visualization to be to a corresponding subset of the one or more displays (see [0025], allowing clients to access different types of visualizations having different types of formatting options).

As to claim 5, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the one or more displays comprise a registered group of displays (see [0055], transmitting, to a first client and a second client, the visualization data).

As to claim 6, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the user interface comprising the presentation of the data visualization is a search interface that received the query as a search query, and the query results comprise search results of the search query (see [0017], requesting one or more visualizations and retrieving data associated with the one or more visualizations from one or more databases).

As to claim 7, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the presentation of the data visualization on the one or more displays is synchronized with the presentation of the data visualization in the user interface (see [0032], change to one of the visualizations is reflected in all the synchronized visualizations, wherein user makes a global change to multiple visualizations running on client by merely submitting the changes to common data access interface with regard to one of the visualizations).

As to claim 8, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the presentation of the data visualization in the user interface is dynamically updated based on updates to the query results, and the presentation of the data visualization on the one or more displays mirrors the presentation of the data visualization in the user interface.

As to claim 9, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, wherein the data visualization comprises a graph generated from a set of one or more values obtained from the events (see [0025], correspond to bar-graph-type visualizations, whereas another data builder module could correspond to line-graph-type visualizations).

As to claim 10, the combination Paulk, Pelkomen and Belvin discloses the invention as claimed. In addition, Paulk the method of claim 1, causing the server to push the data visualization to the one or more displays controlled by the one or more second client devices causes the data visualization to replace a different data visualization that is presented on the one or more displays controlled by the one or more second client devices (see [0057], the modification request indicating a desired modification to at least one of the one or more visualizations, modify the visualization data associated with one or more visualizations in response to the modification request, and transmit the modified visualization data to the first client and the second client).

As to claims 11-15, claims 11-15 are system for performing the method of claims 1-10 above. They are rejected under the same rationale.

As to claims 16-20, claims 16-20 are non-transitory computer-readable media having instructions stored thereon for executing the method of claims 1-10 above. They are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,977,316. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-30 of the US Patent, except for determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a trigger condition assigned to a registered display, since pushing presented data visualizations would have been explicitly in order to ensure the selection of a limited set for an extraction rules can be a tool for simplifying and focusing the data model, while allowing a user flexibility to explore the data subset. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:

Application
Patent
1. A computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface; and
responsive to the assignment, causing a server to push, the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays.

1. A computer-implemented method of display management comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results,
wherein the field corresponds to locations in the events containing the field values for specific events,
wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.




Application
Patent
11. A system comprising:
one or more processors; and
computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising:
1. A computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface; and
responsive to the assignment, causing a server to push, the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays.
20. A system comprising:
one or more processors; and
computer memory having instructions stored thereon, the instructions, when executed by the one or more processors causing the system to perform a method comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.



Application
Patent
16. One or more non-transitory computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising:
1. A computer-implemented method, comprising:
generating a data visualization from a set of events that correspond to query results of a query, each event of the events comprising a time stamp and a portion of machine data;
causing presentation of the data visualization in a user interface on a first client device;
receiving, from a graphical interface element of the user interface, an assignment of the data visualization to one or more displays controlled by one or more second client devices and represented on the user interface; and
responsive to the assignment, causing a server to push, the data visualization to the one or more displays using a server push, thereby causing presentation of the data visualization on the one or more displays.
26. One or more computer-readable media having instructions stored thereon, the instructions, when executed by a processor of a computing device, to cause the computing device to perform a method comprising:
obtaining search results corresponding to a search query, the search results comprising events and each event comprising a time stamp and a portion of raw machine data, wherein raw machine data includes one or more of performance information, network packet data, or log data;
determining a trigger condition assigned to a registered display for display of a data visualization is satisfied based on analyzing field values of a field extracted from the events of the search results, wherein the field corresponds to locations in the events containing the field values for specific events, wherein for each event, the field is specified by an extraction rule that derives, from the portion of raw machine data in the event that has a particular field, a field value for the field for the event, the trigger condition being a user specified condition for triggering a server push and regarding the field of the field values;
generating the data visualization from the search results; and
pushing, by a server, the generated data visualization to the registered display of a display device, using the server push in response to the trigger condition being satisfied, the pushing causing the registered display to present the generated data visualization on the registered display.


The dependent claims 2-10, 12-15 and 17-20 are distinct from the patented claims 2-19, 21-25 and 27-30. Therefore, the dependent claims 2-10, 12-15 and 17-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest references: US 20180121566 A1 (involves in obtaining search results corresponding to a search query, generating a data visualization from the search results, and pushing the generated data visualization to a registered display of a display device. The pushing causes presentation of the generated data visualization on the registered display in order to provide greater flexibility, thus enabling analysts to search all of the machine data, instead of searching only a pre-specified set of data items to quickly process queries that seek to determine the number of events and provide greater performance flexibility with regards to report time, search latency and resource utilization. US 20180121035 A1 (involves in registering a display of a display device based on receiving a request from the display device. The user input indicating a display configuration setting for the display is received from a display management device. The user input indicating an assignment of a data visualization of analytics data to the registered display is received based on the display configuration setting. The data that causes the data visualization to be presented on the registered display is sent in response to the receiving of the user input indicating the assignment so that the users are allowed to quickly and easily view and interpret the underlying data. US 20130249917 (involves presenting a set of correlated visualizations of program profile data on a display of a computing device, where the set of visualizations provides different types of views of the data that is updated when the data is acquired. The data is presented with one of a set of available visualizations in response to a selection signal indicative of the data. Appearance of the set of visualizations is alerted in response to the selection signal indicative of sequence of time. One of failure or satisfaction of conditions is indicated with respect to the set of visualizations in order to allow a retrieval component to cache processed results to a data store to an efficient response to requests that are parameterized. US 20150082221 (involves displaying a representation of a timeline. A graphical indicator concurrently displays along the representation of timeline. The graphical indicator represents a first set of events associates with a time frame within a time period. The event in first set of events comprises an associated event time that occurs within associated time frame. The graphical indicator displays at a position along the representation of timeline. The events in the first set of events include raw data, machine data, unstructured data, or transformed raw data to enable the investigation of issues that arise as a data analyst learns more about the data stored in the system's events.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 29, 2022